                                           Case 5:19-cv-08098-LHK Document 1 Filed 12/11/19 Page 1 of 12


                                          Darin M. Sands, Bar No. 257363
                                    1     sandsd@lanepowell.com
                                          LANE POWELL PC
                                    2     601 SW Second Avenue, Suite 2100
                                          Portland, Oregon 97204-3158
                                    3     Telephone: 503.778.2100
                                          Facsimile: 503.778.2200
                                    4
                                          Attorneys for Plaintiff
                                    5      DiscoverOrg Data, LLC
                                    6
                                    7
                                    8                          UNITED STATES DISTRICT COURT
                                    9                        NORTHERN DISTRICT OF CALIFORNIA
                                    10                                  SAN JOSE DIVISION
                                    11   DISCOVERORG DATA, LLC, a                       Civil No. 5:19-cv-8098
                                    12   Delaware limited liability company,
                                                                                        COMPLAINT FOR DAMAGES AND
                                    13                                 Plaintiff,       INJUNCTIVE RELIEF
601 SW SECOND AVENUE, SUITE 2100
  PORTLAND, OREGON 97204-3158




                                               v.                                       (1) Theft of Trade Secrets
    503.778.2100 FAX 503.778.2200




                                    14                                                  (2) Misappropriation of Trade Secrets
         LANE POWELL PC




                                    15   BITNINE GLOBAL, INC., a California             (3) Misappropriation
                                         corporation,                                   (4) Copyright Infringement
                                    16                                                  (5) Circumvention of Copyright
                                                                     Defendant.             Protection Systems
                                    17                                                  (6) Unjust Enrichment
                                                                                        (7) Negligence
                                    18                                                  DEMAND FOR JURY TRIAL
                                    19
                                    20         Plaintiff DiscoverOrg Data, LLC (“DiscoverOrg”), for its complaint against
                                    21   Bitnine Global, Inc. (“Bitnine”), alleges as follows:
                                    22                                    INTRODUCTION
                                    23         DiscoverOrg curates a highly accurate database of information used by
                                    24   businesses worldwide in connection with their business-to-business sales, marketing,
                                    25   and recruiting.   DiscoverOrg invests millions of dollars annually to build and
                                    26   maintain its database and associated intellectual property and to constantly verify,
                                    27   update, and expand upon the information it provides to customers. To use this
                                    28   database, DiscoverOrg’s customers pay tens and sometimes hundreds of thousands

                                                                                    1
                                                                                                                  COMPLAINT
                                                                                                           Case No. 5:19-cv-8098
                                              Case 5:19-cv-08098-LHK Document 1 Filed 12/11/19 Page 2 of 12



                                    1    of dollars in subscription fees. The success of DiscoverOrg’s business model
                                    2    depends on a customer’s faith on the continued availability—and exclusivity—of
                                    3    DiscoverOrg’s database.
                                    4            Instead of paying for a subscription like other customers, Bitnine stole more
                                    5    than 273,000 records from DiscoverOrg’s database, which it used for months to
                                    6    market its products and services. DiscoverOrg brings this suit to protect its highly
                                    7    valuable intellectual property, recover its damages, and ensure fairness for itself and
                                    8    for its customers.
                                    9                                          PARTIES
                                    10           1.    DiscoverOrg is a Delaware limited liability company. Its principal place
                                    11   of business is located in Vancouver, Washington.
                                    12           2.    Bitnine Global, Inc. is a California corporation. Its principal place of
                                    13   business is located in Santa Clara, California.
601 SW SECOND AVENUE, SUITE 2100
  PORTLAND, OREGON 97204-3158
    503.778.2100 FAX 503.778.2200




                                    14                             JURISDICTION AND VENUE
         LANE POWELL PC




                                    15           3.    This Court has subject matter jurisdiction over the federal claims under
                                    16   28 U.S.C. §§ 1331 and 1338(a) and (b). This Court also has supplemental jurisdiction
                                    17   over the state law claims under 28 U.S.C. § 1367.
                                    18           4.    This Court has personal jurisdiction over Bitnine, because its principal
                                    19   place of business is located in this district. Venue is proper in this district, because
                                    20   Bitnine resides in this district. 28 U.S.C. §§ 1391(b)(1) and 28 U.S.C. § 1400(a).
                                    21                              INTRADISTRICT ASSIGNMENT
                                    22           5.    Pursuant to Local Rule 3-2(e), this action arises in the county of Santa
                                    23   Clara, and therefore, belongs in the San Jose Division.
                                    24                             FACTS AND ALLEGATIONS
                                    25   A.      DiscoverOrg’s Platform.
                                    26           6.    DiscoverOrg provides business-to-business marketing data, including
                                    27   business contact data, firmographic information, and other competitive intelligence.
                                    28   It delivers this data to paying subscribers via a password-secured, online graphical
                                                                                    2
                                                                                                                    COMPLAINT
                                                                                                             Case No. 5:19-cv-8098
                                           Case 5:19-cv-08098-LHK Document 1 Filed 12/11/19 Page 3 of 12



                                    1    user interface. DiscoverOrg’s subscribers gain access to its database of marketing
                                    2    information profiling businesses in the United States and across the globe.
                                    3    DiscoverOrg has been recognized as an industry leader in sales and marketing
                                    4    intelligence.     The depth, breadth, and accuracy of DiscoverOrg’s database is
                                    5    unrivaled in the marketplace.
                                    6          7.        DiscoverOrg has invested and continues to invest tens of millions of
                                    7    dollars to develop and maintain the infrastructure, content, and quality of its database.
                                    8    To deliver timely and comprehensive data to DiscoverOrg’s clients, DiscoverOrg
                                    9    employs approximately 200 research analysts focused on building, managing, and
                                    10   updating DiscoverOrg’s database. DiscoverOrg expends substantial labor, time, and
                                    11   resources to collect, organize, and disseminate the information in its database. In
                                    12   total, DiscoverOrg employs more than 1,000 people and has made significant
                                    13   investment in developing and purchasing software, hardware, and other equipment
601 SW SECOND AVENUE, SUITE 2100
  PORTLAND, OREGON 97204-3158
    503.778.2100 FAX 503.778.2200




                                    14   to continuously update and support the accuracy and comprehensiveness of its
         LANE POWELL PC




                                    15   database. DiscoverOrg’s database displays the selection, arrangement, orchestration,
                                    16   compilation, and presentation of the organizational charts, contacts, and other
                                    17   information collected and assembled by DiscoverOrg’s analysts.
                                    18         8.        DiscoverOrg licenses access to its database to thousands of companies.
                                    19   DiscoverOrg’s database is valuable to companies like Bitnine because they use the
                                    20   detailed information collected by DiscoverOrg to market their own products and
                                    21   services.
                                    22         9.        The database’s value depends on its exclusivity.        To protect the
                                    23   database’s value, DiscoverOrg has implemented reasonable security measures. For
                                    24   example, access to DiscoverOrg’s database requires a password, and only users that
                                    25   have signed restrictive license agreements receive this password. DiscoverOrg also
                                    26   uses mail monitoring and list protection to secure the integrity of its database.
                                    27
                                    28

                                                                                    3
                                                                                                                     COMPLAINT
                                                                                                              Case No. 5:19-cv-8098
                                              Case 5:19-cv-08098-LHK Document 1 Filed 12/11/19 Page 4 of 12


                                         B.      Bitnine’s Wrongful Conduct.
                                    1
                                                 10.   Instead of acquiring a license from DiscoverOrg to access the
                                    2
                                         proprietary and confidential subscriber-only portions of the platform, Bitnine gained
                                    3
                                         unauthorized access to DiscoverOrg’s proprietary information. Bitnine then used
                                    4
                                         this information to sell its products and services. This conduct presents a critical
                                    5
                                         threat to DiscoverOrg: if everyone did what Bitnine did, DiscoverOrg could not
                                    6
                                         survive as a business, and the resource DiscoverOrg provides to its customers would
                                    7
                                         be completely lost. Through its actions, Bitnine sought to enjoy a “free ride” off of
                                    8
                                         the license fees paid by DiscoverOrg’s legitimate customers.
                                    9
                                                 11.   Beginning in March 2019, Bitnine used DiscoverOrg’s proprietary
                                    10
                                         information to sell Bitnine’s products and services. Bitnine exported at least 273,139
                                    11
                                         records from DiscoverOrg’s database and commercially exploited that information
                                    12
                                         for its sales and marketing purposes, including by conducting email marketing
                                    13
601 SW SECOND AVENUE, SUITE 2100
  PORTLAND, OREGON 97204-3158




                                         campaigns using the stolen data.
    503.778.2100 FAX 503.778.2200




                                    14
         LANE POWELL PC




                                                 12.   Bitnine acted knowingly, intentionally, and willfully in accessing and
                                    15
                                         using DiscoverOrg’s proprietary information without authorization and without
                                    16
                                         compensating DiscoverOrg. Bitnine wrongfully profited from its unauthorized use
                                    17
                                         of DiscoverOrg’s proprietary information, including, but not limited to, by reducing
                                    18
                                         the time, effort, and expense associated with identifying and contacting potential new
                                    19
                                         customers and business opportunities.
                                    20
                                                 13.   Bitnine knew that DiscoverOrg’s data was confidential and proprietary
                                    21
                                         and subject to restrictive license agreements. Even so, Bitnine knowingly accessed
                                    22
                                         and used DiscoverOrg’s data for its own sales and marketing purposes without any
                                    23
                                         license or authorization to do so.      Bitnine took these actions to profit from
                                    24
                                         DiscoverOrg’s data without paying DiscoverOrg. Bitnine has wrongfully profited
                                    25
                                         from these activities and has reduced the market value of DiscoverOrg’s database.
                                    26
                                    27
                                    28

                                                                                   4
                                                                                                                   COMPLAINT
                                                                                                            Case No. 5:19-cv-8098
                                           Case 5:19-cv-08098-LHK Document 1 Filed 12/11/19 Page 5 of 12



                                    1          14.      At all relevant times, Bitnine had a duty to train and supervise the
                                    2    conduct of its employees and agents acting on its behalf. Bitnine breached this duty
                                    3    in two ways:
                                    4                   (1)      by failing to train and monitor its employees and agents
                                    5    adequately; and
                                    6                   (2)      by failing to have appropriate policies in place regarding
                                    7    unauthorized access to computer systems, communication, storage networks, and
                                    8    copyrighted works and trade secrets, and/or failing to enforce such policies.
                                    9          15.      On information and belief, all of Bitnine’s alleged actions here were
                                    10   performed by employees or other agents of Bitnine within the scope of their
                                    11   employment or other agency relationship with Bitnine, on Bitnine’s behalf, and for
                                    12   Bitnine’s benefit.
                                    13                                 FIRST CLAIM FOR RELIEF
601 SW SECOND AVENUE, SUITE 2100
  PORTLAND, OREGON 97204-3158
    503.778.2100 FAX 503.778.2200




                                    14                        (Theft of Trade Secrets - 18 U.S.C. § 1832 et seq.)
         LANE POWELL PC




                                    15         16.      DiscoverOrg incorporates herein by reference the allegations in
                                    16   paragraphs 1 through 14.
                                    17         17.      DiscoverOrg gathers, organizes, generates, collects, and assembles in-
                                    18   depth, commercially valuable information (including reporting structures, contact
                                    19   information, and other data), expending substantial time, labor, and expense to do so.
                                    20   DiscoverOrg’s database and the information contained therein comprise a
                                    21   compilation of business information.             This information is used in interstate
                                    22   commerce.
                                    23         18.      The compilation of information in DiscoverOrg’s database derives
                                    24   independent economic value from not being generally known to, and not being
                                    25   readily ascertainable through proper means by, those who are not licensed by
                                    26   DiscoverOrg to access the database.              Specifically, DiscoverOrg works as a
                                    27   subscriber-based platform; to gain access to DiscoverOrg’s collection of information,
                                    28   subscribers must pay a fee. Therefore, DiscoverOrg’s very business model depends
                                                                                      5
                                                                                                                      COMPLAINT
                                                                                                               Case No. 5:19-cv-8098
                                           Case 5:19-cv-08098-LHK Document 1 Filed 12/11/19 Page 6 of 12



                                    1    on the secrecy and independent value of its information. If subscribers could get
                                    2    DiscoverOrg’s information elsewhere for free or by paying less, they would. Non-
                                    3    licensees, such as Bitnine, obtain economic value from the disclosure or use of the
                                    4    information in DiscoverOrg’s database.
                                    5          19.    DiscoverOrg has taken reasonable measures to protect and keep the
                                    6    information in its database secret. These measures include limiting access to those
                                    7    customers who agree to the terms of access in the licensing agreement and requiring
                                    8    password authentication to access the database through its secure online portal.
                                    9    DiscoverOrg also monitors access to the database and use of the information to
                                    10   further ensure its security.
                                    11         20.    Bitnine used improper means, including theft, to obtain access to and
                                    12   acquire information from DiscoverOrg’s database. Bitnine knew or had reason to
                                    13   know, at the time it obtained and at the times it used DiscoverOrg’s information, that
601 SW SECOND AVENUE, SUITE 2100
  PORTLAND, OREGON 97204-3158
    503.778.2100 FAX 503.778.2200




                                    14   this information was obtained from persons or entities owing DiscoverOrg a duty to
         LANE POWELL PC




                                    15   maintain its secrecy.
                                    16         21.    Bitnine received and possessed information from DiscoverOrg’s
                                    17   proprietary database that Bitnine knew to have been converted without authorization.
                                    18         22.    Bitnine willfully and maliciously misappropriated DiscoverOrg’s trade
                                    19   secrets by using the information contained in DiscoverOrg’s proprietary computer
                                    20   systems for Bitnine’s financial gain without authorization.
                                    21         23.    Bitnine’s actions have damaged DiscoverOrg through the lost
                                    22   opportunity to realize licensing revenue and the diminution of the market value of its
                                    23   proprietary information. Bitnine has been unjustly enriched by the use of valuable
                                    24   marketing and sales information without paying compensation and through the
                                    25   consummation of business transactions that would not have occurred without use of
                                    26   the stolen information. DiscoverOrg would, in the alternative, be entitled to a
                                    27   reasonable royalty for Bitnine’s use of the information.
                                    28

                                                                                   6
                                                                                                                   COMPLAINT
                                                                                                            Case No. 5:19-cv-8098
                                           Case 5:19-cv-08098-LHK Document 1 Filed 12/11/19 Page 7 of 12



                                    1          24.   Bitnine is liable to DiscoverOrg for damages for DiscoverOrg’s actual
                                    2    losses and Bitnine’s unjust enrichment, in an amount to be proven at trial, or for a
                                    3    reasonable royalty pursuant to 18 U.S.C. § 1836(b)(3)(B). DiscoverOrg is entitled to
                                    4    an injunction preventing Bitnine from continuing to possess or use information
                                    5    obtained from DiscoverOrg’s database, or requiring Bitnine to pay a reasonably
                                    6    royalty for future use. Finally, DiscoverOrg is entitled to exemplary damages under
                                    7    18 U.S.C. § 1836(b)(3)(C), and to its reasonable attorneys’ fees under 18 U.S.C.
                                    8    § 1836(b)(3)(D).
                                    9                            SECOND CLAIM FOR RELIEF
                                    10         (Misappropriation of Trade Secrets – Cal. Civ. Code § 3426 et seq.)
                                    11         25.   DiscoverOrg incorporates herein by reference the allegations in
                                    12   paragraphs 1 through 23.
                                    13         26.   Bitnine is liable to DiscoverOrg for damages for DiscoverOrg’s actual
601 SW SECOND AVENUE, SUITE 2100
  PORTLAND, OREGON 97204-3158
    503.778.2100 FAX 503.778.2200




                                    14   losses and Bitnine’s unjust enrichment, in an amount to be proven at trial.
         LANE POWELL PC




                                    15   DiscoverOrg is entitled to an injunction preventing Bitnine from continuing to
                                    16   possess or use information obtained from DiscoverOrg’s database, or requiring
                                    17   Bitnine to pay a reasonably royalty for future use. Finally, DiscoverOrg is entitled
                                    18   to exemplary damages under Cal. Civ. Code § 3426.3(c), and to its reasonable
                                    19   attorney fees under Cal. Civ. Code § 3426.4.
                                    20                              THIRD CLAIM FOR RELIEF
                                    21                                   (Misappropriation)
                                    22         27.   DiscoverOrg incorporates herein by reference the allegations in
                                    23   paragraphs 1 through 25.
                                    24         28.   DiscoverOrg gathers, organizes, generates, collects, and assembles in-
                                    25   depth, commercially valuable information (including reporting structures, contact
                                    26   information, and other data) expending substantial time, labor, and expense to do so.
                                    27         29.   Bitnine intentionally and without permission used information from
                                    28   DiscoverOrg’s database to increase its profits. Bitnine has taken a “free ride” on
                                                                                  7
                                                                                                                  COMPLAINT
                                                                                                           Case No. 5:19-cv-8098
                                           Case 5:19-cv-08098-LHK Document 1 Filed 12/11/19 Page 8 of 12



                                    1    DiscoverOrg’s skill, labor, and costly and substantial efforts in creating and securing
                                    2    its commercially valuable database.
                                    3          30.    DiscoverOrg has lost profits and suffered the diminution of the market
                                    4    value of its database because of Bitnine’s actions. As a result, Bitnine is liable to
                                    5    DiscoverOrg for compensatory damages, including wrongfully derived revenues in
                                    6    an amount to be proven at trial.
                                    7                            FOURTH CLAIM FOR RELIEF
                                    8                                          (Copyright)
                                    9                Count 1 — Copyright Infringement 17 U.S.C. § 501 et seq.
                                    10         31.    DiscoverOrg incorporates herein by reference the allegations in
                                    11   paragraphs 1 through 29.
                                    12         32.    DiscoverOrg’s database is an original work of authorship containing
                                    13   copyrightable subject matter for which copyright protection exists under the
601 SW SECOND AVENUE, SUITE 2100
  PORTLAND, OREGON 97204-3158
    503.778.2100 FAX 503.778.2200




                                    14   Copyright Act. DiscoverOrg has filed for copyright registration with the United
         LANE POWELL PC




                                    15   States Copyright Office in compliance with 17 U.S.C. § 101 et seq. DiscoverOrg’s
                                    16   copyright   was    registered   December 27,     2010,   with    registration   number
                                    17   TX0007487999.
                                    18         33.    As owner of all right, title, and interest in and to the copyrighted works,
                                    19   DiscoverOrg is entitled to all the exclusive rights and remedies accorded by Section
                                    20   106 of the Copyright Act to a copyright owner. Those rights include the exclusive
                                    21   rights to reproduce the copyrighted works and to sell non-exclusive licenses to those
                                    22   copyrighted works.
                                    23         34.    Bitnine made and used copies of DiscoverOrg’s copyrighted material
                                    24   without authorization or license from DiscoverOrg. Bitnine used those copies for
                                    25   Bitnine’s financial gain without paying DiscoverOrg. In doing so, Bitnine violated
                                    26   DiscoverOrg’s exclusive rights of reproduction and distribution.
                                    27         35.    At all relevant times, Bitnine had the duty and the ability to supervise
                                    28   and monitor the actions of its employees and agents. Bitnine’s employees performed
                                                                                   8
                                                                                                                    COMPLAINT
                                                                                                             Case No. 5:19-cv-8098
                                           Case 5:19-cv-08098-LHK Document 1 Filed 12/11/19 Page 9 of 12



                                    1    their actions within the scope of their employment and on Bitnine’s behalf and for its
                                    2    direct financial benefit.
                                    3              36.     Bitnine knowingly induced, caused, facilitated, encouraged, and/or or
                                    4    materially contributed to the infringing conduct.
                                    5              37.     Bitnine’s willful infringing conduct has disregarded DiscoverOrg’s
                                    6    rights.
                                    7              38.     As a direct and proximate result of the foregoing acts, DiscoverOrg has
                                    8    been and will continue to be harmed. Under 17 U.S.C. § 504(b), DiscoverOrg is
                                    9    entitled to its actual damages, including any and all of Bitnine’s profits attributable
                                    10   to its wrongful conduct, or statutory damages under 17 U.S.C. § 504(c). DiscoverOrg
                                    11   is also entitled to its costs, including reasonable attorney fees, under 17 U.S.C. § 505.
                                    12                   Count 2 — Circumvention of Copyright Protection Systems
                                    13                                    (17 U.S.C. §§ 1201, 1203)
601 SW SECOND AVENUE, SUITE 2100
  PORTLAND, OREGON 97204-3158
    503.778.2100 FAX 503.778.2200




                                    14             39.     DiscoverOrg incorporates herein by reference the allegations in
         LANE POWELL PC




                                    15   paragraphs 1 through 37.
                                    16             40.     DiscoverOrg employs technical measures, including password-
                                    17   protection, mail monitoring, and list protection to protect its copyrighted works.
                                    18   These works include its database, business intelligence reports, and supporting
                                    19   infrastructure, which effectively control access to these works.
                                    20             41.     Bitnine, without authorization, circumvented these measures to access
                                    21   and use DiscoverOrg’s copyrighted works.
                                    22             42.     As a direct and proximate result of the foregoing acts, DiscoverOrg has
                                    23   been and will continue to be harmed. DiscoverOrg is entitled to its actual damages,
                                    24   in addition to any of Bitnine’s profits attributable to its conduct, under 17 U.S.C. §
                                    25   1201(c)(1)-(2). In the alternative, DiscoverOrg is entitled to statutory damages under
                                    26   17 U.S.C. § 1201(c)(3). DiscoverOrg is also entitled to its reasonable attorneys’ fees
                                    27   and costs under 17 U.S.C. § 1203(b)(4)-(5).
                                    28

                                                                                       9
                                                                                                                      COMPLAINT
                                                                                                               Case No. 5:19-cv-8098
                                           Case 5:19-cv-08098-LHK Document 1 Filed 12/11/19 Page 10 of 12



                                    1                               FIFTH CLAIM FOR RELIEF
                                    2                                    (Unjust Enrichment)
                                    3          43.    DiscoverOrg incorporates herein by reference the allegations in
                                    4    paragraphs 1 through 41.
                                    5          44.    Bitnine used DiscoverOrg’s commercially valuable data without paying
                                    6    DiscoverOrg. This action benefitted and unjustly enriched Bitnine to DiscoverOrg’s
                                    7    detriment.
                                    8          45.    Bitnine is therefore liable to DiscoverOrg for this unjust enrichment in
                                    9    an amount to be determined at trial.
                                    10                              SIXTH CLAIM FOR RELIEF
                                    11                                       (Negligence)
                                    12         46.    DiscoverOrg incorporates herein by reference the allegations in
                                    13   paragraphs 1 through 44.
601 SW SECOND AVENUE, SUITE 2100
  PORTLAND, OREGON 97204-3158
    503.778.2100 FAX 503.778.2200




                                    14         47.    At all relevant times, Bitnine had a duty to take reasonable care in
         LANE POWELL PC




                                    15   training and supervising its employees and other agents acting on its behalf.
                                    16         48.    Bitnine breached this duty in two ways: (1) by failing to train and
                                    17   supervise its employees regarding basic data security obligations; and (2) by allowing
                                    18   its employees to participate in the unlawful conduct alleged above. A reasonable
                                    19   entity would have implemented and enforced a policy banning this kind of conduct.
                                    20   Bitnine failed to do so.
                                    21         49.    It is foreseeable that the failure to train and supervise employees and
                                    22   other agents about appropriate methods for obtaining sales and marketing
                                    23   information for the benefit of Bitnine would harm DiscoverOrg.
                                    24         50.    As a direct and proximate cause of Bitnine’s negligence, DiscoverOrg
                                    25   lost profits. Bitnine’s negligence also reduced the market value of DiscoverOrg’s
                                    26   database. Bitnine is therefore liable to DiscoverOrg for compensatory damages in an
                                    27   amount to be proven at trial.
                                    28

                                                                                  10
                                                                                                                   COMPLAINT
                                                                                                            Case No. 5:19-cv-8098
                                           Case 5:19-cv-08098-LHK Document 1 Filed 12/11/19 Page 11 of 12



                                    1                                  PRAYER FOR RELIEF
                                    2          WHEREFORE, DiscoverOrg prays for the following relief:
                                    3          1.      Entry of judgment in its favor and against Bitnine on all counts;
                                    4          2.      A declaration that Bitnine’s unlawful conduct was willful and knowing;
                                    5          3.      As to its First Claim for Relief, DiscoverOrg’s actual damages,
                                    6    restitution for Bitnine’s unjust enrichment, or a reasonably royalty, in an amount to
                                    7    be proven at trial;
                                    8          4.      As to its Second Claim for Relief, DiscoverOrg’s actual damages,
                                    9    restitution for Bitnine’s unjust enrichment, or a reasonably royalty, in an amount to
                                    10   be proven at trial;
                                    11         5.      As to its Third Claim for Relief, compensatory damages in an amount
                                    12   to be proven at trial;
                                    13         6.      As to its Fourth Claim for Relief, actual damages in an amount to be
601 SW SECOND AVENUE, SUITE 2100
  PORTLAND, OREGON 97204-3158
    503.778.2100 FAX 503.778.2200




                                    14   proven at trial, or statutory damages as provided for by 17 U.S.C. § 504(c) and 17
         LANE POWELL PC




                                    15   U.S.C. § 1201(c)(3);
                                    16         7.      As to its Fifth Claim for Relief, restitution for Bitnine’s unjust
                                    17   enrichment;
                                    18         8.      As to its Sixth Claim for Relief, compensatory damages in an amount to
                                    19   be proven at trial;
                                    20         9.      An award of exemplary damages for Bitnine’s willful and knowing
                                    21   infringement, theft, and misappropriation;
                                    22         10.     Immediate and permanent injunctive relief enjoining Bitnine from using
                                    23   DiscoverOrg’s trade secrets, copyrighted materials, and misappropriated products
                                    24   and services, or requiring Bitnine to pay a reasonable royalty for future use;
                                    25         11.     An award of DiscoverOrg’s costs of suit, including the costs of experts
                                    26   and reasonable attorneys’ fees as permitted by law, including 18 U.S.C.
                                    27   § 1836(b)(3)(D), Cal. Civ. Code § 3426.4, 17 U.S.C. § 505, and 17 U.S.C.
                                    28   §§ 1203(b)(4)-(5); and
                                                                                   11
                                                                                                                    COMPLAINT
                                                                                                             Case No. 5:19-cv-8098
                                          Case 5:19-cv-08098-LHK Document 1 Filed 12/11/19 Page 12 of 12



                                    1          12.   An award of pre- and post-judgment interest; and such other relief as the
                                    2    Court may deem just and equitable.
                                    3                                    JURY DEMAND
                                    4          Pursuant to Fed. R. Civ. P. 38(b), DiscoverOrg demands a jury trial.
                                    5
                                    6          DATED: December 11, 2019
                                    7                                          LANE POWELL PC
                                    8
                                    9                                          By     /s/ Darin M. Sands
                                                                                      Darin M. Sands, Bar No. 257363
                                    10                                                E-mail: sandsd@lanepowell.com
                                    11                                         Attorneys for Plaintiff DiscoverOrg Data,
                                                                               LLC
                                    12
                                    13
601 SW SECOND AVENUE, SUITE 2100
  PORTLAND, OREGON 97204-3158
    503.778.2100 FAX 503.778.2200




                                    14
         LANE POWELL PC




                                    15
                                    16
                                    17
                                    18
                                    19
                                    20
                                    21
                                    22
                                    23
                                    24
                                    25
                                    26
                                    27
                                    28

                                                                                 12
                                                                                                                  COMPLAINT
                                                                                                           Case No. 5:19-cv-8098
